Opinion issued December 4, 2009 








 


In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-09-00930-CR
____________

IN RE CLIFFORD WINFREY, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM  OPINION
	Relator Clifford Winfrey has filed in this Court a petition for writ of
mandamus.  Relator complains that his trial counsel, Elihu Dodier, has not responded
to the trial court's order to file an affidavit in his pending post-conviction writ of
habeas corpus. (1)
	This Court has no authority to issue writs of mandamus in criminal law matters
pertaining to habeas corpus proceedings seeking relief from final felony judgments. 
That jurisdiction lies exclusively with the Texas Court of Criminal Appeals.  Tex.
Code Crim. Proc. Ann. art. 11.07, § 3 (Vernon Supp. 2009).  See Board of Pardons
& Paroles ex rel. Keene v. Court of Appeals for the Eighth District, 910 S.W.2d 481,
483 (Tex. Crim. App. 1995); In re McAfee, 53 S.W.3d 715, 717-18 (Tex.
App.--Houston [1st Dist.] 2001, orig. proceeding).  	
	The petition for writ of mandamus is dismissed for lack of jurisdiction.
PER CURIAM

Panel consists of Chief Justice Radack, and Justices Bland and Massengale.
Do not publish.  Tex. R. App. P. 47.2(b).
1.    	Appellant was convicted in the 174th District Court, Harris County, of the
offense of aggravated robbery in trial court cause number 1028859.  The trial
court sentenced appellant to confinement for 40 years.  Appellant gave notice
of appeal.  On June 28, 2007, this Court issued an opinion affirming the trial
court's judgment.  Winfrey v. State, No. 01-06-00473-CR, 2007 WL 1844425 
(Tex. App.--Houston [1st Dist.] June 28, 2007, pet. ref'd) (not designated for
publication).  Our mandate issued on April 23, 2008.